     Case 1:19-cv-01592-NONE-BAM Document 25 Filed 05/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
      In re the matter of:                               No. 1:19-cv-01592-NONE-BAM
11
      ARBITRATION AWARD OF ROBERT                        ORDER DISMISSING DEFENDANT
12    PRESLEY OF HMP ARBITRATION                         VETERANS ADMINISTRATION AND
      ASSOCIATION DATED APRIL 18, 2019,                  TERMINATING MOTION TO DISMISS AS
13    JORGE-ALBERTO VARGAS-RIOS,                         MOOT

14    Applicant.

15                                                       (Doc. Nos. 19, 21)

16

17           Applicant Jorge-Alberto Vargas-Rios (“Vargas-Rios”), proceeding pro se, initiated this

18   application to confirm a purported arbitration award against Guild Mortgage Company (“Guild

19   Mortgage”) and the United States Department of Veteran Affairs – Loan Guaranty Service

20   (“VA”). (Doc. No. 1.) On April 7, 2020, the VA filed a motion to dismiss that application. (Doc.

21   No. 19.) On April 20, 2020, Vargas-Rios filed a motion to dismiss the VA from this case. (Doc.

22   No. 21.) The court construes plaintiff’s April 20, 2020 filing as a request to dismiss the VA as a

23   defendant from this action pursuant to Federal Rule of Civil Procedure 41 (Rule 41). Whether it is

24   appropriate to treat this as a request under Rule 41(a)(1)(A)(i), which permits voluntary dismissal

25   if notice of the request is filed before the opposing party serves either an answer or a motion for

26   summary judgment, or under Rule 41(a)(2), which permits voluntary dismissal as approved by

27   /////

28   /////
     Case 1:19-cv-01592-NONE-BAM Document 25 Filed 05/14/20 Page 2 of 2


 1   court order, the result is the same: the VA is dismissed from this case. The Clerk of Court is
 2   directed to terminate the VA as a defendant. This case shall remain open.
 3   IT IS SO ORDERED.
 4
        Dated:    May 14, 2020
 5                                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
